Name: COMMISSION REGULATION (EC) No 2595/95 of 7 November 1995 opening individual invitations to tender for the sale for export of vinous alcohol
 Type: Regulation
 Subject Matter: trade policy;  trade;  beverages and sugar;  marketing;  food technology
 Date Published: nan

 8 . 11 . 95 Official Journal of the European Communities No L 265/3 COMMISSION REGULATION (EC) No 2595/95 of 7 November 1995 opening individual invitations to tender for the sale for export of vinous alcohol THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 377/93 (4), as last amended by Regulation (EC) No 31 52/94 Q, lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas individual invitations to tender for the export of vinous alcohol to certain Caribbean and Central American countries should be opened so as to guarantee continuity of supplies to those countries ; Whereas the amount of the performance guarantee should take account of the possible storage of a large quantity of alcohol in Caribbean countries, guarantee the export of the alcohol put up for sale within the first year of applica ­ tion of the commitments entered into under the General Agreement on Tariffs and Trade in the alcohol sector, and the end use of the alcohol in the motor fuel sector ; Whereas Commission Regulation (EEC) No 2192/93 (*), concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 specifies the agricultural conversion rates to be used to convert the payments and securities provided for in connection with individual invi ­ tations to tender into national currency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 The sale by five individual invitations to tender Nos 184/95 EC, 185/95 EC, 186/95 EC, 187/95 EC and 188/95 EC of a total of 375 000 hectolitres of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian, Spanish and French intervention agencies, is hereby opened. Each of the individual invitations to tender Nos 184/95 EC, 185/95 EC, 186/95 EC, 187/95 EC and 188/95 EC covers a quantity of 75 000 hectolitres of alcohol at 100 % vol . Article 2 The alcohol offered for sale :  shall be for export outside the European Community,  must be imported and dehydrated :  in the case of individual invitation to tender No 184/95 EC, to :  Costa Rica,  Guatemala,  Honduras, including the Swan Islands,  El Salvador,  in the case of individual invitations to tender Nos 185/95 EC, 186/95 EC, 187/95 EC and 188/95 EC, to one of the following countries :  Saint Christopher and Nevis,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  Saint Lucia,  Saint Vincent, including the Northern Grena ­ dines,  Barbados,  Trinidad and Tobago ,  Belize, (') OJ No L 84, 27 . 3 . 1987, p . 1 . (2) OJ No L 148 , 30 . 6 . 1995, p. 31 . 0 OJ No L 346, 15 . 12 . 1988 , p . 7 . ( ¦) OJ No L 43, 20 . 2. 1993, p . 6 . 0 OJ No L 332, 22. 12 . 1994, p . 34 . 4 OJ No L 196, 5. 8 . 1993, p . 19 . No L 265/4 fEN~I Official Journal of the European Communities 8 . 11 . 95 2. The awarded alcohol shall be used within three years from the date of first removal .  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles (Curasao, Bonaire, Saint Eustace, Saba and the southern part of Saint Martin),  Guyana,  Virgin Islands of the United States,  Haiti,  must be used only as motor fuel . Article 7 To be valid, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose . The tender shall also include proof that the tenderer has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 2 who has undertaken to dehydrate the alcohol awarded in one of those countries and to export it for use solely as motor fuel . Article 3 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in Annex I hereto. Article 4 The sale shall take place in accordance with Articles 13 to 18 and Articles 30 to 38 of Regulation (EEC) No 377/93 . Article 8 1 . Before the awarded alcohol is removed, the interven ­ tion agency and the successful tenderer shall take a reference sample and shall analyse that sample to verify the alcoholic strength expressed in % vol of the alcohol in question . Where the final results of the analysis of the sample show a difference between the alcoholic strength by volume of the alcohol to be removed and the minimum alcoholic strength by volume stated in the notice of invitation to tender, the following provisions shall apply : (i) the intervention agency shall, the same day, inform the Commission thereof in accordance with Annex II, as well as the storer and the successful tenderer ; (ii) the successful tenderer may :  either agree to take over the lot with its characte ­ ristics as established, subject to the Commission's agreement,  or refuse to take over the lot in question . In either case, the successful tenderer shall, the same day, inform the intervention agency and the Commis ­ sion thereof in accordance with Annex III . Once these formalities have been completed, if he has refused to take over the lot concerned, he shall be imme ­ diately released from all his obligations relating to that lot. 2 . Where the successful tenderer refuses the merchan ­ dise, as provided for in paragraph 1 , the intervention agency shall supply him with another quantity of alcohol of the requisite quality, at no extra charge, within a maximum of eight days. 3 . If physical removal of the alcohol is delayed by more than five working days in relation to the date of acceptance of the lot to be removed by the successful tenderer for reasons attributable to the intervention agency, the Member State shall be responsible for the payment of compensation . Article 5 1 . The tendering security referred to in Article 15 of Regulation (EEC) No 377/93 shall be ECU 3,622 per hectolitre of alcohol at 100 % volume and shall be lodged for the total quantity of alcohol offered for sale in each of the invitations to tender referred to in Article 1 . Maintenance of the tender after the time limit submitting tenders and the lodging of a performance guarantee shall constitute the primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 ('), as regards the tendering security. The tendering security shall be released immediately if the tender is not accepted or if the successful tenderer meets the conditions set out in the preceding subpara ­ graph. 2. The performance guarantee shall be ECU 30,19 per hectolitre of alcohol at 100 % volume. The guarantee shall be released in accordance with Article 34 (3) (b) of Regulation (EEC) No 377/93 . Article 6 1 . The alcohol awarded under the invitation to tender referred to in Article 1 shall be exported by 30 June 1996 at the latest. (') OJ No L 205, 3. 8 . 1985, p. 5. 8 . 11 . 95 EN Official Journal of the European Communities No L 265/5 vered to the intervention agency until a removal order is issued for that alcohol , in particular for logistical reasons. Article 9 Notwithstanding the first subparagraph of Article 36 (2) of Regulation (EEC) No 377/93 , the alcohol contained in the vats indicated in the communication from the Member States referred to in Article 36 of Regulation (EEC) No 377/93 and covered by the invitation to tender referred to in Article 1 of this Regulation may be substi ­ tuted by alcohol of the same type by the intervention agencies holding the alcohol concerned in agreement with the Commission, or mixed with other alcohol deli ­ Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1995 . For the Commission Franz FISCHLER Member of the Commission No L 265/6 EN Official Journal of the European Communities 8 . 11 . 95 ANNEX I INDIVIDUAL INVITATION TO TENDER No 184/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol FRANCE DEULEP 72 12310 35 + 36 Raw alcohol Boulevard Chanzy 5 431 35 + 36 Raw alcohol F-30800 Saint-Gilles-du ­ Gard 9 149 35 + 36 Raw alcohol Port-la-Nouvelle 1 48 110 35 + 36 Raw alcohol Avenue Adolphe-Turrel BoÃ ®te postale 62 \ F-11210 Port-la-Nouvelle \ | \ I Total 75 000 I Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in French francs, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the Commission of the European Communi ­ ties , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 184/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 23 . 11 . 1995 . 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 184/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100% vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SAV par dÃ ©lÃ ©gation de l'Onivins, zone industrielle, avenue de la BallastiÃ ¨re, boÃ ®te postale 231 , F-33505 Libourne Cedex (tel . 57 51 03 03 ; telex 572 025 ; fax 57 25 07 05). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 /o vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. 8 . 11 . 95 I EN I Official Journal of the European Communities No L 265/7 INDIVIDUAL INVITATION TO TENDER No 185/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Dist. Soc. vinicola adriatica 1 650 39 Raw alcohol Dist. D'Auria SpA 2 000 39 Raw alcohol Industria italiana alcol 2 000 39 Raw alcohol Dist. SAPIS SpA 2 500 39 Raw alcohol Dist. SASRIV SpA 1 500 39 Raw alcohol Dist. Aniello Esposito Sas 750 36 Raw alcohol Dist. F. Palma SpA 2 500 36 Raw alcohol Dist. lavorazione sociale vinacce Modena Srl 2 500 35 Raw alcohol Dist. emiliane SpA 2 600 39 Raw alcohol Dist Villapana SpA 2 500 35 Raw alcohol Dist. Mazzari SpA 3 350 35 Raw alcohol Dister coop Seri 1 750 39 Raw alcohol Dist. Neri Srl 6 000 35 + 39 Raw alcohol Dist. Bonollo SpA 6 000 39 Raw alcohol Dist. centro adriatico SpA 1 500 35 Raw alcohol Dist. del Sud SpA 3 100 36 Raw alcohol Dist. Giacomo De Luca Sas 750 35 Raw alcohol CAVIRO Seri 6 250 39 Raw alcohol Dist. di Trani SpA 5 000 39 Raw alcohol Dist. Sadz SpA 2 050 36 + 39 Raw alcohol DI.CO.VI.SA. Seri 2 500 35 Raw alcohol Enodistil SpA 2 500 39 Raw alcohol Dist. Bertolino SpA 2 500 35 Raw alcohol Dist. Kronion Seri 750 39 Raw alcohol GE.DIS. SpA 3 000 35 Raw alcohol Dist. Italcol 1 400 35 Raw alcohol Dist. F.lli Cipriani SpA 1 500 35 Raw alcohol Dist. G. Di Lorenzo Srl 3 500 35 Raw alcohol Dist. ind. chimica valenzana SpA 1 100 39 Raw alcohol Total 75 000 No L 265/8 | EN I Official Journal of the European Communities 8 . 11 . 95 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the Commission of the European Commun ­ ities , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m. and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 185/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 23 . 11 . 1995. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 185/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  AIMA, via Palestro 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. 8 . 11 . 95 EN Official Journal of the European Communities No L 265/9 INDIVIDUAL INVITATION TO TENDER No 186/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Dist. Soc. vinicola adriatica 1 650 39 Raw alcohol Dist. D'Auria SpA 2 000 39 Raw alcohol Industria italiana alcol 2 000 39 Raw alcohol Dist. SAPIS SpA 2 500 39 Raw alcohol Dist. SASRIV SpA 1 500 39 Raw alcohol Dist. Aniello Esposito Sas 750 36 Raw alcohol Dist. F. Palma SpA 2 500 36 Raw alcohol Dist. lavorazione sociale vinacce Modena Srl 2 500 35 Raw alcohol Dist. emiliane SpA 2 600 39 Raw alcohol Dist. Villapana SpA 2 500 35 Raw alcohol Dist. Mazzari SpA 3 350 35 Raw alcohol Dister coop Seri 1 750 39 Raw alcohol Dist. Neri Srl 6 000 35 + 39 Raw alcohol Dist. Bonollo SpA 6 000 39 Raw alcohol Dist. centro adriatico SpA 1 500 35 Raw alcohol Dist. del Sud SpA 3 100 36 Raw alcohol Dist. Giacomo De Luca Sas 750 35 Raw alcohol CAVIRO Seri 6 250 39 Raw alcohol Dist. di Trani SpA 5 000 39 Raw alcohol Dist. Sadz SpA 2 050 36 + 39 Raw alcohol DI.CO.VI.SA. Seri 2 500 35 Raw alcohol Enodistil SpA 2 500 39 Raw alcohol Dist. Bertolino SpA 2 500 35 Raw alcohol Dist. Kronion Seri 750 39 Raw alcohol GE.DIS. SpA 3 000 35 Raw alcohol Dist. Italcol 1 400 35 Raw alcohol Dist. F.lli Cipriani SpA 1 500 35 Raw alcohol Dist. G. Di Lorenzo Srl 3 500 35 Raw alcohol Dist. ind. chimica valenzana SpA 1 100 39 Raw alcohol Total 75 000 No L 265/10 EN Official Journal of the European Communities 8 . 11 . 95 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned . II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2 . Tenders must :  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 130 building of the Commission of the European Commun ­ ities , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 186/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 23 . 11 . 1995. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 186/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  AIMA, via Palestro 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. 8 . li . 95 IEN Official Journal of the European Communities No L 265/11 INDIVIDUAL INVITATION TO TENDER No 187/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN TarancÃ ³n C-8 1 866 39 Raw alcohol TarancÃ ³n F-3 26 604 39 Raw alcohol TarancÃ ³n F-5 8 358 39 Raw alcohol Villarrobledo 17 38 172 39 Raw alcohol Total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 1 30 building of the Commission of the European Communi ­ ties , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 187/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 23 . 11 . 1995. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 187/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficencia 8 , E-28004 Madrid (tel . 347 65 00 ; telex 23427 SENPA ; fax 521 98 32). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 265/ 12 EN Official Journal of the European Communities 8 . 11 . 95 INDIVIDUAL INVITATION TO TENDER No 188/95 EC 1 . Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN TarancÃ ³n C-6 11 501 39 Raw alcohol TarancÃ ³n D-6 26 283 39 Raw alcohol TarancÃ ³n C-7 27 258 39 Raw alcohol TarancÃ ³n C-8 9 958 39 Raw alcohol Total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas , obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the Commission of the European Communi ­ ties , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 188/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 23 . 11 . 1995. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 188/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100% vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficencia 8 , E-28004 Madrid (tel . 347 65 00 ; telex 23427 SENPA ; fax 521 98 32). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol. has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. 8 . 11 . 95 EN Official Journal of the European Communities No L 265/13 ANNEX II The only telex and fax numbers in Brussels to be used are : DG VI (E-2) (for the attention of Mr Chiappone/Mr Van der Stappen)  telex : 22037 AGREC B, 22070 AGREC B (Greek characters),  fax : (32 2) 295 92 52. ANNEX III Communication of refusal or acceptance of lots under the individual invitation to tender for the export of vinous alcohol opened by Regulation (EC) No 2595/95  Name of the successful tenderer :  Date of award of contract : Date of refusal or acceptance of the lot by the successful tenderer : Lot No Quantity in hectolitres Location of alcohol Reason for refusal or acceptance to take over